DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-17) in the reply filed on 02/11/2022 is acknowledged. Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention (Group II), there being no allowable generic or linking claim. The restriction requirement is deemed proper and is therefore made FINAL.

Claims 1-17 are examined herein.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, a plurality of beryllium-oxide pins/inclusions positioned in each of the channels (claims 1, 10) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 10 recite “a plurality of beryllium-oxide [pins/inclusions] positioned in the channels. It is unclear if each of the channels comprises a plurality of pins/inclusions or if the reflector assembly as a whole comprises a plurality of pins/inclusions, with one pin/inclusion positioned in a respective channel. 

Claims 6 and 14 recite a diameter of the channels. A diameter is typically used to describe a dimension of a circular shape. However, neither claim 6/14 nor parent claims 1/10 recite the channel as having such a shape. Since these claims allow for non-circular shapes, it is unclear how they can have a “diameter”.  Because of the non-circular shape ability, it is also unclear if the claim is intending to recite that a general width/thickness of the channels is about 0.005 meters to about 0.05 meters. 

The term “about” in claims 5-8 and 13-16 is a relative term which renders the claims indefinite. The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. These claims do not allow the public to be sufficiently informed of what would constitute infringement. For example, in claim 5 it is uncertain whether “about 1.0 meters” includes a range of 0.8 – 1.2 meters. However, claim 5 would have support for a range of 0.3 to 1.0 meters.

Any claim not explicitly addressed above is rejected because it is dependent on a rejected base claim.

Claim Interpretation
Claims 1 and 10 are so broad as to allow for any elongated cylindrical member, such as a conventional control drum, to read on the recited pins/inclusions.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication No. 2021/0304909 (“Gramlich”).

Regarding claim 1, Gramlich teaches (see Fig. 2) a nuclear reactor (100), comprising:
a reactor core (110); and
a reflector assembly (Figs. 4A-C) surrounding the reactor core, wherein the reflector assembly comprises a stationary reflector component comprising:
a graphite support structure (150) comprising a plurality of channels (e.g., 168) defined therein ([0033]); and
a plurality of beryllium-oxide pins (160/166) positioned in the channels ([0033]).

Regarding claim 10, Gramlich teaches (see Fig. 2) a reflector assembly (Figs. 4A-C) usable with a nuclear reactor (100) comprising a reactor core (110), wherein the reflector assembly is configured to surround the reactor core, and wherein the reflector assembly comprises:
a graphite support structure (150) comprising a plurality of channels (168) defined therein ([0033]); and
a plurality of beryllium-oxide inclusions (160/166) positioned in the channels ([0033]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 5-17, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Gramlich in view of US Publication No. 2017/0213610 (“Sumita”), US Patent No. 3,081,247 (“Balent”), and US Publication No. 2015/0243376 (“Wilson”).

Alternatively, regarding claim 1, Gramlich discloses (see Fig. 2) a nuclear reactor (100), comprising:
a reactor core (110); and
a reflector assembly (Figs. 4A-C) surrounding the reactor core, wherein the reflector assembly comprises a stationary reflector component comprising:
a graphite support structure (150) ([0033]).

	Gramlich discloses a small nuclear reactor. Sumita also discloses (see Fig. 16) a small nuclear reactor and further discloses the reactor comprising a reactor core (4) and a reflector assembly (2) surrounding the reactor core. Sumita further discloses that beryllium-oxide is more reflective than graphite and the effect of a reflector is significant in a small reactor core ([0026], [0044]). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date (“POSA”) to include beryllium-oxide in the graphite support structure of Gramlich in order to provide enhanced (or optimum) reflective properties, as suggested by Sumita. For example, Balent discloses (see Figs. 1, 3) an assembly comprising a graphite support structure (3) comprising a plurality of channels defined therein and a plurality of beryllium-oxide pins (4) positioned in the channels (3:21-26). While Balent discloses its assembly is a moderator, the skilled artisan would recognize that Balent’s moderator assembly is also a reflector assembly, as evidenced by Wilson. For example, Wilson discloses graphite and beryllium-oxide are both moderators and reflectors ([0025]). Thus, a POSA would recognize that Balent’s moderator assembly is also a reflector assembly. 

	Balent discloses its assembly also provides the reactor core with a more uniform power distribution (1:65-67). It would have therefore been obvious to a POSA to have included beryllium-oxide pins in channels in the stationary graphite reflector of Gramlich, as suggested by the combination of Sumita, Balent, and Wilson, to have provided enhanced reflective properties and/or a more level power distribution. 

Alternatively, regarding claim 10, Gramlich discloses (see Fig. 2) a reflector assembly (Figs. 4A-C) usable with a nuclear reactor (100) comprising a reactor core (110), wherein the reflector assembly is configured to surround the reactor core, and wherein the reflector assembly comprises:
a graphite support structure (150) ([0033]).

	Gramlich discloses a small nuclear reactor. Sumita also discloses (see Fig. 16) a small nuclear reactor and further discloses the reactor comprising a reactor core (4) and a reflector assembly (2) surrounding the reactor core. Sumita further discloses that beryllium-oxide is more reflective than graphite and the effect of a reflector is significant in a small reactor core ([0026], [0044]). Therefore, it would have been obvious to a POSA to include beryllium-oxide in the graphite support structure of Gramlich in order to provide enhanced (or optimum) reflective properties, as suggested by Sumita. For example, Balent discloses (see Figs. 1, 3) an assembly comprising a graphite support structure (3) comprising a plurality of channels defined therein and a plurality of beryllium-oxide inclusions (4) positioned in the channels (3:21-26). While Balent discloses its assembly is a moderator, the skilled artisan would recognize that Balent’s moderator assembly is also a reflector assembly, as evidenced by Wilson. For example, Wilson discloses graphite and beryllium-oxide are both moderators and reflectors ([0025]). Thus, a POSA would recognize that Balent’s moderator assembly is also a reflector assembly. 

	Balent discloses its assembly provides the reactor core with a more uniform power distribution (1:65-67). It would have therefore been obvious to a POSA to have included beryllium-oxide inclusions in channels in the stationary graphite reflector of Gramlich, as suggested by the combination of Sumita, Balent, and Wilson, to have provided enhanced reflective properties and/or a more level power distribution. 

Regarding claims 2 and 11, Gramlich further discloses wherein the reflector assembly further comprises a movable reflector component (160), and wherein the movable reflector component comprises a plurality of control drums (168) rotatable relative to the stationary reflector component (Figs. 4B-C).

Regarding claims 3 and 12, Gramlich further discloses wherein each of the control drums comprises a reflector portion (166) and an absorber portion (162), and wherein the reflector portion comprises beryllium-oxide (Fig. 4A, [0033]).

Regarding claims 5 and 13, Balent further discloses wherein the graphite support structure comprises a radial thickness of about 0.3 meters to about 1.0 meters (4:25; Balent discloses a radial reflector thickness of 1.5 feet, or 0.4572 meters, which falls within the claimed range). It would have been obvious to a POSA to further modify the support structure of Gramlich to have a radial thickness of about 0.3 meters to about 1.0 meters since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that a thinner support structure would not reflect as many neutrons, allowing more neutrons to escape from the reactor core, and a thicker support structure would require more reflecting material, thereby increasing costs. Thus, further modification of Gramlich’s reactor to have a support structure radial thickness of about 0.3 meters to about 1.0 meters, as suggested by Balent, to provide an optimum range in a particular reactor design would have been obvious to a POSA.
Regarding claims 6 and 14, Balent further discloses the plurality of beryllium-oxide pins/inclusions, and therefore the channels containing the beryllium-oxide pins/inclusions, may be of various sizes, including, for example, 2 inches, or 0.0508 meters (3:26-29), which falls within the claimed range of about1 0.005 meters to about 0.05 meters. Additionally, it would have been obvious to a POSA to have a channel diameter of about 0.005 meters to about 0.05 meters since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that that the size of the pin/inclusion, and therefore the size of the channel, would affect the amount of beryllium-oxide in the reflector assembly, and therefore the criticality of the reactor (see Sumita, [0026]; Balent, 2:54-60). Thus, further modification of Gramlich’s reactor to a channel diameter of about 0.005 meters to about 0.05 meters to provide an optimum range in a particular reactor design would have been obvious to a POSA.

Regarding claims 7 and 15, as discussed above, Balent discloses the plurality of beryllium-oxide pins/inclusions, and therefore the channels containing the beryllium-oxide pins/inclusions, may be of various sizes, including, for example, 2 inches, or 0.0508 meters (3:26-29). Additionally, Balent discloses, as an example, each of the plurality of hexagonal support structures may have a diameter of 16.75 inches, with each support structure comprising 7 equally spaced beryllium-oxide pins/inclusions (Fig. 3, 3:26-29). Therefore, the spacing between each channel is about 2.6875 inches, or about 0.06826 meters, and the pitch is about 4.688 inches, or about 0.1191 meters. However, it would have been obvious to a POSA to have a channel pitch of about 0.013 meters to about 0.07 meters since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the pitch would affect the number pins/inclusions in the reflector assembly, and therefore the amount of beryllium-oxide in the reflector assembly. A POSA would further recognize that the amount of beryllium-oxide in the reflector assembly would affect the criticality and power level of the reactor (see Sumita, [0026]; Balent, 2:54-60). Thus, further modification of Gramlich’s reactor to a channel pitch of about 0.013 meters to about 0.07 meters to provide an optimum range in a particular reactor design would have been obvious to a POSA.

Regarding claims 8 and 16, as discussed above, Balent discloses a channel spacing of about 0.06826 meters, which falls within the claimed range of about2 0.001 meters to about 0.06 meters (Fig. 3, 3:26-29). It would have been obvious to a POSA to have a channel pitch of about 0.001 meters to about 0.06 meters since it has been held that, where the general conditions of a claim are disclosed in the prior art, discovering an optimum or workable range involves only routine skill in the art. A POSA would have been aware that the spacing of the channels would affect the number pins/inclusions in the reflector assembly, and therefore the amount of beryllium-oxide in the reflector assembly. A POSA would further recognize that the amount of beryllium-oxide in the reflector assembly would affect the criticality and power level of the reactor (see Sumita, [0026]; Balent, 2:54-60). Thus, further modification of Gramlich’s reactor to a channel pitch of about 0.001 meters to about 0.06 meters to provide an optimum range in a particular reactor design would have been obvious to a POSA.

Regarding claims 9 and 17, the modified Gramlich discloses wherein the support structure is an assembly comprised of a plurality of support structures positioned to provide continuous neutronic reflection (Gramlich, Fig. 1; Balent, Fig. 1; Gramlich shows the reflector completely surrounds the reactor core; Balent shows the support structure comprising a plurality of support structures). A POSA would have been motivated to combine Gramlich, Sumita, Balent, and Wilson as discussed above with regards to claims 1 and 10 to provide a plurality of support structures.

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Gramlich in view of Sumita, Balent, and Wilson as applied to claims 1 and 10 above, and further in view of US Publication No. 2004/0062340 (“Peterson”).

Regarding claim 4, Gramlich further discloses a reactor core housing 130, wherein the reactor core is positioned within the reactor core housing (Fig. 1), but appears to be silent as to the material of the housing. 

Peterson discloses (see Fig. 1) a reactor core housing (28) comprising beryllium.
Peterson discloses including beryllium in the reactor core housing helps reduce the critical mass ([0034]). A POSA would further recognize that nuclear reactors often utilize beryllium in the form of beryllium oxide (see Gramlich, [0033]). Thus, further modification of Gramlich’s reactor to reflect neutrons and improve fuel economy, as suggested by Peterson, would have been obvious to a POSA. Additionally, a POSA would have found it obvious to have the reactor core housing comprise beryllium oxide since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416. Thus, further modification of Gramlich’s reactor to use a beryllium oxide reactor core housing, as suggested by Peterson, to meet a particular reactor design would have been obvious to a POSA.

The Applied References
For Applicant’s benefit, portions of the applied reference(s) have been cited (as examples) to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection, it is noted that the prior art must be considered in its entirety by Applicant, including any disclosures that may teach away from the claims. See MPEP 2141.02(VI).

Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free). For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Jinney Kil can be reached at (571) 272-3191, on Monday-Thursday from 7:00AM-5:00PM ET. Supervisor Jack Keith (SPE) can be reached at (571) 272-6878.





/J.K./Examiner, Art Unit 3646                                                  
	/JACK W KEITH/           Supervisory Patent Examiner, Art Unit 3646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “about” can be interpreted in view of [0057] of the instant specification which apparently allows “about” to unconventionally be “within 50%, 20%, 15%, 10%, 9%, 8%, 7%, 6%, 5%, 4%, 3%, 2%, 1%, 0.5%, or 0.05% of a given value or range.” Thus, 0.0508 meters is within 2% of 0.05 meters.
        2 As noted above, the term “about” can be interpreted in view of [0057] of the instant specification. Thus, 0.06826 meters is within 15% of 0.06 meters.